         Case 1:18-cv-01957-CRC Document 17 Filed 06/18/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
 JASON LEOPOLD, et al.,                           )
                                                  )
                        Plaintiffs,               )
                                                  )
        v.                                        )      Civil Action No. 18-1957 (CRC)
                                                  )
 UNITED STATES DEPARTMENT OF                      )
 HOMELAND SECURITY,                               )
                                                  )
                        Defendant.                )
                                                  )

                                      JOINT STATUS REPORT

       Pursuant to the Court’s October 25, 2018, Minute Order, Plaintiffs Jason Leopold, et al.,

and Defendant U.S. Department of Homeland Security respectfully submit this Joint Status

Report in this Freedom of Information Act (“FOIA”) case.

       This case concerns Plaintiffs’ FOIA request seeking (1) all emails sent or received by

former Secretary of Homeland Kirstjen Nielsen during the time period June 1, 2017, through the

date the search for responsive records is conducted; (2) all briefing books prepared by Secretary

Nielsen in preparation for any meeting she attended as Secretary of Homeland Security; (3) all

meeting minutes and other meeting summaries for meetings attended by Secretary Nielsen

during the time October 1, 2017, through the date the search for responsive records is conducted;

(4) Secretary Nielsen’s calendar and appointment book during the time period October 1, 2017,

through the date the search for responsive records is conducted; (5) Secretary Nielsen’s phone

call log during the time period October 1, 2017, through the date the search for responsive

records is conducted.
         Case 1:18-cv-01957-CRC Document 17 Filed 06/18/19 Page 2 of 3



       By letter dated May 16, 2019, Defendant informed Plaintiffs that Defendant had reviewed

879 pages of potentially responsive records and was releasing in full 41 pages, releasing in part

496 pages, and withholding in full 42 pages as part of its sixth interim release to Plaintiffs.

Defendant also determined that 115 pages were duplicates or not responsive. Defendant sent 185

pages to other agencies for consultations. The parties agree that Defendant will continue to

process at least 250 pages per month.

       By letter dated June 14, 2019, Defendant informed Plaintiffs that Defendant had reviewed

300 pages of potentially responsive records and was releasing in full 70 pages, releasing in part

141 pages, and withholding in full 11 pages as part of its seventh interim release to Plaintiffs.

Defendant also determined that 22 pages were duplicates or not responsive. Defendant sent 56

pages to other agencies for consultations. The parties agree that Defendant will continue to

process at least 250 pages per month.

       Pursuant to the Court’s Minute Order of October 25, 2018, the parties will file another

Joint Status Report on or before August 16, 2019.

Dated: June 18, 2019                           Respectfully submitted,

                                               _/s/ Matthew Topic
                                               Matthew Topic
                                               (E-Mail: foia@loevy.com)
                                               LOEVY & LOEVY
                                               311 N. Aberdeen, Third Floor
                                               Chicago, Illinois 60607
                                               Tel.: (312) 243-5900
                                               Fax: (312) 243-5902
                                               Bar No. IL0037

                                               Counsel for Plaintiff

                                               JESSIE K. LIU, D.C. Bar # 472845
                                               United States Attorney




                                                  2
Case 1:18-cv-01957-CRC Document 17 Filed 06/18/19 Page 3 of 3



                           DANIEL F. VAN HORN, D.C. Bar # 924092
                           Chief, Civil Division

                                   /s/ Paul Cirino
                           PAUL CIRINO
                           Assistant United States Attorney
                           Civil Division
                           U.S. Attorney’s Office for the District of Columbia
                           555 4th Street, N.W.
                           Washington, D.C. 20530
                           Phone: (202) 252-2529
                           Fax: (202) 252-2599
                           paul.cirino@usdoj.gov

                           Attorneys for Defendant




                              3
